Accession of Bulgaria - Accession of Romania (debate)
The next item is the joint debate on the following reports:
by Geoffrey Van Orden, on behalf of the Committee on Foreign Affairs, on the accession of Bulgaria to the European Union, and
by Pierre Moscovici, on behalf of the Committee on Foreign Affairs, on the accession of Romania to the European Union.
rapporteur. - Mr President, Bulgaria applied to join the European Union 11 years ago, in 1995, and negotiations were opened five years later. Since those days we have seen remarkable changes: on the economic front GDP has doubled, foreign investment has increased from less than USD 100 million to over USD 1.7 billion, real wages have increased year on year and unemployment has halved.
Since the opening of negotiations, we have seen three changes of government, representing a wide range of the political spectrum: from the UDF Government of Ivan Kostov, to the return of former King Simeon to lead his National Movement Government from 2001 to 2005, to the present socialist-led coalition under Sergei Stanishev. All have played a strong part in the reform process, taking forward Bulgaria's progress towards EU accession.
This progress has taken place in spite of a very difficult regional situation, with conflict on Bulgaria's borders. The NATO-led operations against Serbia began in March 1999 with air strikes that destroyed the Danube bridges and severed navigation between the upper and lower Danube for two years. In addition to this economic disruption, devastating floods hit parts of Bulgaria in 2005, with many deaths and thousands left homeless.
The fact that we saw NATO accession in March 2004 and have now reached the point of EU accession is a tribute to the determination and hard work of so many at all levels and from all shades of government, and no less a tribute to the Bulgarian people. They have seen their country turned over, examined and criticised at an accelerating pace. They have put up with dramatic change, as well as generalised and unjustified insults, but they have shown the forbearance and resolve to press on regardless, mindful perhaps of that old Bulgarian saying: 'a gentle word opens an iron gate'.
I have always said that modernisation should be seen as beneficial in its own right and not merely as a prerequisite to EU accession, a sentiment that is reflected in my report today. At the same time, we all recognise that this process will continue for many years after accession.
Many of you know that I am critical of so many aspects of the European Union, but I believe that the enlargement process is a great achievement, extending the area of democracy, stability, security and prosperity ever more widely, with generous financial support. Provided that funds are well targeted, properly managed and well used, this is ultimately to the benefit of all citizens, not least the people of Bulgaria.
Let me focus on two particular issues. Police and judicial reform has been a major concern throughout the accession process. There has been much progress, but there is still a long way to go. Old habits die hard and there are so many competing demands for public expenditure. However, there is nothing more important for the day-to-day confidence of citizens in their government and administration than a professional, competent and fair justice system. I call for even more tangible and visible action by the Bulgarian authorities in dealing with serious crime.
Let me also touch on the subject of Kozloduy, which has attracted much attention. Bulgaria is one of many countries in Europe facing an energy gap in the years ahead, with increasing reliance on energy imports from Russia and areas of instability. I am a great believer in safe, sustainable energy resources that minimise carbon emissions, as well as diversity and security of supply. The mood has changed and there is wide recognition that nuclear energy must play a stronger role. This is particularly true of Bulgaria, which has generated electricity from nuclear sources, both for its own requirements and for other countries in the region.
The current undertaking is for the two reactors, Units 3 and 4, to be closed this year and subsequently decommissioned. We have reiterated the call for a little flexibility rather than unnecessary dogmatism. This will give time for more attention to be given to redressing the economic consequences of premature closure and for progress to be made in creating additional sources of energy supply.
Let me briefly turn to another burning issue. We have still to secure the release of the Bulgarian nurses from Libyan custody. They have been wrongly incarcerated now for seven years. What a gesture it would be if they could be home for Christmas! I hope that the message to the Libyan authorities will be even more powerful with Bulgaria's imminent accession to the EU. I should like to call on you, Mr President, the Council and the Commission to make a further appeal to President Gaddafi.
Let me also take this opportunity to pay tribute to many charities that have worked hard in Bulgaria over the years, including Save the Children, ARK and Harvest for the Hungry, which is based in my own constituency in Chelmsford.
I wish to thank the Bulgarian Observers for their cooperation and assistance. I look forward to working closely with Bulgarian MEPs next year, following elections in the spring, and I also want to thank Parliament for the privilege of being its rapporteur these past six years. In particular, I thank successive Bulgarian governments and the people of Bulgaria for their stoicism and friendship. We very much welcome them to the club.
(Applause)
rapporteur. - (FR) Mr President, ladies and gentlemen, on 26 September of this year, the European Commission presented its report on Romania's progress towards accession. It is now for Parliament to give its opinion. This is an important moment, as we are coming to the end of a process that will see the conclusion of the latest wave of enlargement. It is not the beginning of the next wave but, in reality, the end of the fifth wave. It is a time of great historic significance since it signals the reunification of the European continent.
I should like, in particular, to take this opportunity to thank the Commission and, firstly, Commissioner Rehn who, throughout this process, has done some very painstaking and very rigorous work and with whom we have enjoyed smooth and excellent cooperation during the last two years. Moreover, my report does not neglect to congratulate him. I would also thank most sincerely all those fellow Members who have significantly helped improve and supplement my previous reports. I would thank, in particular, my colleagues not only in the Committee on Foreign Affairs but also in other bodies of this Parliament for their often pertinent comments and suggestions.
This report is in the spirit of the previous reports since it is couched in terms that are meant to be positive, encouraging and open while remaining, I hope, tough, yet balanced. It also follows closely the conclusions of the Commission in its report of September 2006. As I see it, matters are clear. Romania was not ready in 2004. Since then, it has made considerable efforts, putting in place an impressive series of modernising reforms. It was important to emphasise this, and I wish to follow Mr Van Orden's lead by, in turn, warmly welcoming Romania, as he, for his part, welcomed Bulgaria.
In essence, this is a short report that focuses on two points in particular: the accession date and the support and verification measures envisaged by the Commission. The report is structured around six main issues. First of all, the report pays tribute to the Romanian authorities for the considerable progress they have made since the beginning of the process. Everyone agrees that the efforts at reform engaged in by the Romanian Government and authorities have been extremely significant. It was therefore necessary to underline this in our resolution.
In September of this year, the Commission went on to recommend that Romania join the European Union on 1 January 2007. My report supports this conclusion, for which I had, moreover, been hoping and praying for some time. The wording also emphasises that, in the areas identified as problematic by the Commission's May report, substantial progress has been made. It also notes that three areas were identified by the Commission in September as ones in which additional progress needed to be made. These were reform of the justice system, the fight against corruption and - to a lesser extent, I think - the absorption of Union aid in the agricultural sector and from the Structural Funds and the application of the acquis communautaire in certain areas of food safety.
Fifthly, my report supports the Commission's proposal to introduce mechanisms to verify and support progress in these areas on the basis of a list of identified objectives. Such measures were applied during the previous enlargement, and this for the benefit of all the parties. It is not, therefore, a question of stigmatising or isolating Romania but, rather, of supporting it in its efforts to consolidate the reforms under way.
Sixthly and lastly, my report urges the Romanian Government to take all the measures necessary and to make full use of the time remaining before accession so that recourse to the safeguard clauses might be avoided.
That, ladies and gentlemen, is the general structure of the report. Only five amendments have been tabled for plenary, reflecting, I believe, the broad consensus that has emerged in relation to this document - a consensus we sought within the various committees.
I now turn to some of the positions adopted by my group. My group will not be advising Members to vote in favour of Amendments 1 and 2 by Mrs Gibault and Mr Cavada. These amendments do, however, reflect a statement signed by more than 400 Members, including myself. On a personal basis, I shall, therefore, vote in favour of them, but my group's position will be expressed through a free vote. My group will support Amendment 5 by the Confederal Group of the European United Left/Nordic Green Left on the efforts made by Romania towards accession and will vote against the same group's Amendment 4, which is already covered by the report. Where Amendment 3 is concerned, my group will abstain.
Here, then, are the fruits of work that I have been doing for only two years - a period shorter than that of Mr Van Orden's involvement - and that had, moreover, been begun by others, notably by Mrs Nicholson, who preceded me as rapporteur. I am submitting the results of this work to you with some satisfaction because, in essence, I have always championed the same position over the last few years. We have a common destiny. Romania's and Bulgaria's place is in the European Union. We have to move forward. We needed, therefore, to be sympathetic, but firm.
I believe that Parliament's position, which closely resembles that of the Commission, was the right one to adopt because it has allowed the necessary reforms to be carried out and because, at the same time, it enables our common objective to be realised, namely the accession of Romania and Bulgaria on the date specified. I think that we must welcome this event as one more staging post on the way to the reunification of Europe. I hope that the consensus for which we have all worked will be reflected in an unambiguous vote by Parliament. I should like the message received by Romania tomorrow to be a positive one, delivered loudly and clearly and, if possible, by a substantial number of people, whereupon Romania should receive a warm and sincere welcome.
(Applause)
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, on 12 October the Council welcomed the Commission's monitoring report on the state of preparedness of Bulgaria and Romania for EU membership. According to the Commission, Bulgaria and Romania have shown through the progress they have made that they will be ready to accept the rights and obligations of membership on 1 January 2007. The Council examined the monitoring report thoroughly and reached the same conclusion as the Commission. We also acknowledged the reforms which both countries had carried out, and urged them to bring to a conclusion the remaining preparations for membership.
The Council has expressed its support for the cooperation and verification mechanism relating to the reform of the judiciary and action to combat organised crime and corruption. This mechanism also makes it possible for safeguard measures to be adopted if necessary. The Council also supports the other measures mentioned by the Commission to ensure that EU policies are carried out properly and that the work of the institutions progresses flawlessly after Bulgaria and Romania have joined the Union. The Council stresses that both countries need to continue their political commitment in order to resolve outstanding issues.
Bulgaria and Romania have to report back regularly on progress made in meeting the benchmarks. The first report should reach the Commission by the end of March next year. The Commission will then report back to the European Parliament and the Council on the progress made with regard to the benchmarks by June of next year. The Council will re-examine the situation in June 2007 when it has received the Commission's report.
The European Parliament's views have been taken into account throughout the entire accession process for Bulgaria and Romania. Representing the Presidency as I do, I want to thank the members of the Delegation to the EU-Bulgaria Joint Parliamentary Committee and those of the Delegation to the EU-Romania Joint Parliamentary Committee, as well as all the Members of the European Parliament, for their important contribution to Bulgaria's and Romania's accession to the European Union. We will also obviously take due account of the reports being discussed here today.
The Accession Treaty ratification process in the Member States has almost drawn to a close. We expect to be able to welcome Bulgaria and Romania as members of the Union on 1 January 2007. Their accession to the European Union will conclude this historic fifth enlargement of the EU, which so far has proven to be such a success.
Member of the Commission. Mr President, I would like to thank the rapporteurs, Mr Van Orden and Mr Moscovici, for their well-balanced, substantive reports, which, like the Commission reports, give credit to progress, but also highlight the areas where outstanding issues still exist for both countries. Both our institutions support the accession date of 1 January 2007.
This is a historic achievement by Bulgaria and Romania, and I should like to congratulate them warmly. The key to their success was a combination of their own efforts with the strong encouragement and support of all institutions of the Union, not least of this House. Their accession will mark the completion of the fifth round of enlargement.
I am happy to inform you that the ratification procedures in all 27 Parliaments have now been successfully finalised - I should add the European Parliament to that list. The Commission looks forward to welcoming Bulgaria and Romania as fully-fledged members of the European Union on 1 January.
Bulgaria and Romania have continued to make progress after the publication of the September report. Bulgaria reported that border control and border management now benefit from increased cooperation between different offices, resulting in more arrests related to the smuggling of goods and human beings. Cooperation between the prosecutor's office and the police has improved, resulting in indictments and the dismantling of criminal groups.
Romania has made further progress in modernising its detention facilities and has launched a new awareness-raising campaign against corruption. Official charges have been brought to parties involved in privatisations in the energy sector. So far, signs in other areas which were critical in September, such as aviation safety in Bulgaria and motor vehicle insurance systems in both countries, are rather positive. Final decisions on these issues will be made in December 2006 - very soon.
In some other areas, specific measures have recently been taken to guarantee food safety on the internal market. Products from pigs and live pigs are not allowed to be exported from Bulgaria and Romania to the internal market, due to the existence of classical swine fever. The lists of agri-food establishments which are allowed to produce only for the national market, for a maximum of three years, have been updated.
The Commission is setting up a mechanism for cooperation and verification of progress in the areas of judicial reform and the fight against corruption and organised crime. This mechanism will enable the Commission to keep a close eye on developments in these very important areas. The Commission has identified benchmarks for both countries, which they need to fulfil in these critical areas. Preparations for the Commission decision establishing the details of this mechanism are now advancing. It will be adopted before the end of 2006. It will allow the Commission to be thoroughly informed about the further reforms and actions in these important areas.
There is one issue that I know to be of particular importance to the European Parliament: that of the application of safeguard measures. I can assure you that the Commission will apply the appropriate safeguard measures if one of the countries fails to fulfil the benchmarks adequately. The Commission can decide to apply the justice and home affairs safeguard measures at any time, if necessary.
Bulgaria and Romania will certainly enrich the Union without compromising the proper functioning of our common policies and institutions.
I should like to thank you for your support - in particular the rapporteurs, Mr Van Orden and Mr Moscovici, the Committee on Foreign Affairs and Parliament as a whole - and for your constructive, substantive approach over the past years for this important step for our common European project, which will now continue with two important new Member States.
(Applause)
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (HU) Mr President, the Romanian Government deserves our congratulations for the efforts it has made in the process of integration in Romania. The population of Romania deserves to see its accession become a reality at last. In the opinion accepted unanimously by the Committee on Civil Liberties, Justice and Home Affairs, of which I have been the draftsman, I have, in addition to the questions raised by the Commission, emphasised the rights of children and of national minorities, and most of these issues have made their way, in the form of a compromise solution, into our report as well, thanks to the good will of the rapporteur, Mr Moscovici. Why is this so important? Because while it may appear that everything is fine, in reality the expectations of minority communities - such as autonomy - are treated as taboo subjects.
Meanwhile, regions with Hungarian inhabitants do not have equal opportunity to access EU funds. Multiculturalism in higher education today means in reality, in the Romanian context, that at the trilingual university of Cluj/Kolozsvár, faculty members who put up a 'No Smoking' sign in Hungarian are dismissed from the university.
It is my hope that 1 January will bring a change to the entire population of the country, including the Hungarian community, and that this inevitable change will bring about a change in mentality. I hope that the significant questions, including minority questions, will not become the tools of mere political show.
Mr President, as draftsman of the opinion on the accession of Romania on behalf of the Committee on Women's Rights and Gender Equality, I should like to express our satisfaction, because Romania is developing - metamorphosing we might say - and progress is manifest everywhere, not only in the economic sector and job creation, but also in sectors which are crucial to democracy and the quality of life in the European Union.
The authorities and society have understood the importance of education, transparency, justice, the protection of minorities and healthy conditions of development for children and progress has been made in this direction, as the report informs us.
The Committee on Women's Rights expresses its satisfaction about the integration of a significant portion of the acquis communautaire concerning gender equality and encourages the government to continue in this direction and to cooperate both with the administration and civil society in applying this acquis.
We also consider the creation of institutions such as the parliamentary committee on equality and the national equality body important and would highlight the need to secure funding and the staff needed in order for them to function.
We were particularly concerned about the phenomenon of violence against women, both in the family environment and in the consequences it has on sexual exploitation. We even included statistics that illustrate that the phenomenon is worrying. Allow me to give a clarification here: our report, on the relevant paragraph of which you set an internal vote, concerns 800 000 women a year. I should like to clarify that these are data given to us by organisations in Romania for 2002 to 2003, for one year. It does not mean that there is this number of victims every year. In all events, the phenomenon is worrying and I believe that both the government and society will work in this direction.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (PL) Mr President, the fifth enlargement of the European Union will take place in January 2007 when Bulgaria and Romania join. We are all eagerly awaiting this event, and appreciate the tremendous effort made by these two countries in preparation for membership.
Nonetheless, Bulgaria and Romania must continue with their reforms, particularly as regards combating corruption, organised crime, the drugs trade and people trafficking. It is also essential for these two countries to improve the transparency of the activities and procedures of their public administrations, and their capacity to absorb resources, so as to be able to properly manage structural and agricultural aid from the Union. There is concern about the poor living conditions still prevailing in children's homes and institutions for the disabled in both countries. The unfortunate lack of legal provisions protecting the rights of ethnic minorities and facilitating their integration through access to education and training in both countries has also been noted.
It is important, however, to recognise the magnitude of the work already completed and its obvious effects, and to welcome almost 31 million new citizens of the European Union on 1 January 2007. We must ensure that from the beginning, these people feel that they are much-wanted members of our common European family.
on behalf of the PPE-DE Group. - (ES) Mr President, on 1 January Romania will join the European Union. This is a historic event for Romania and for the whole of the Union. It completes the fifth enlargement, which the Group of the European People's Party (Christian Democrats) and European Democrats has always supported.
This is a time for congratulations, a time to congratulate the Romanian people, their authorities and also the European Commission, which has played a crucial role in monitoring and stimulating the process. It has certainly not been an easy journey. There have been many reforms. When I began to follow the process on behalf of my group two and a half years ago, I remember that there were still doubts over whether Romania's accession could take place in 2007. The reports approved on a regular basis by this Parliament demonstrate the progress that Romania has made over recent years.
Nevertheless, certain tasks still need to be completed in order for Romania to be able to profit fully from integration, as the Moscovici report that we will approve tomorrow points out.
Today we have paid tribute to well-known protagonists of this reform: The Minister for Justice, Mrs Macovei, the Minister for Internal Affairs, Mr Blaga, and Mrs Boagiu, Minister for European Affairs, as well as other noted political leaders.
Mr President, I was in Romania just a few days ago. I know that the Romanian people are taking a very great interest in the accession that is so close. In Craiova, Ploiesti and Filiasi I witnessed for myself the interest that the Romanians have in accession and the impact that integration will have on their daily lives.
I am sure that the impact will be beneficial, as it was for my country, Spain.
Enlargement processes are also beneficial to the European Union, in terms of their political and economic consequences, because they promote and consolidate freedom and spread prosperity to our immediate neighbours through what has been called the transforming power of the Union. Furthermore, enlargements increase Europe's role in the world.
As the report that we will approve tomorrow states, Romania's accession will enhance the Union's political and cultural dimension. It is the country of Brancusi, of Ionesco, of Tristan Tzara, of Enescu, of intellectuals and artists who were leaders of European vanguards.
My country, Spain, has many ancient links with Romania; this is demonstrated by the large numbers of Romanians living and working in Spain. Consequently, also as a Spaniard, I welcome Romania's historic accession.
on behalf of the PSE Group. - Mr President, this is a very important, historic debate in this House. I should like to thank the rapporteurs for all the work they have done, and Commissioner Rehn for the clever and efficient way in which he has prepared the process that will now lead to the accession of Romania and Bulgaria to the EU on 1 January 2007. This is also an opportunity to say a final word of welcome to both countries as members of the European Union.
It has been a long and arduous process, but it is all very rewarding in the end, especially for the two countries, which were not able to join in 2004. They can now join the other central and eastern European Member States as full participants in the Union.
We asked a lot of these countries, and we can see the results of their efforts, especially over the past year. I should like to congratulate both countries for this result. Throughout the process, our group has been very supportive of the accession of both countries on the earliest possible date.
I would also like to welcome our Bulgarian and Romanian colleagues, who have been Observers so far, but they will be full Members of this House as of 1 January. I am convinced that they will continue their constructive work after that date.
I personally am also happy for another reason: I have been participating in so many debates on Romania and Bulgaria, and I am happy that this burden will now shift to other committees in this Parliament! This is the final debate prepared by the Committee on Foreign Affairs on Romania and Bulgaria. That is also a good thing.
Nevertheless, Parliament will remain involved on the basis of our reports, and on the basis of the progress report that the Commission will have to present in future on the homework still to be done by the two countries. I am quite convinced, however, that both governments and parliaments are well aware of what has to be done.
Finally, as my last remark on Romania and Bulgaria, I should like to welcome all of you, and I am quite sure that both countries will play a constructive role in the future development of our European Union.
on behalf of the ALDE Group. - It gives me the greatest pleasure, on behalf of the ALDE Group, to welcome both countries into the European Union.
Mr Lambsdorff has allowed me the opportunity of thanking Mr Van Orden for his dedicated and serious work, which has helped Bulgaria immensely to accede to the Union on this date.
Bulgaria's accession process has not always been a smooth one. Mr Lambsdorff has empowered me to suggest that this is not entirely Bulgaria's fault. Perhaps the Council and the Commission might care to introduce some reforms for future accessions. He recommends that the reform of the justice system should be observed more vigorously from the beginning of the accession process. The same recommendation applies to the fight against corruption. These are the only mechanisms we can use to guarantee effectiveness and transparency in such difficult areas before future candidates join the Union.
Of course, it is now important for Bulgaria to concentrate on the period after accession. Bulgaria must prove that she is able to implement the requirements the Commission has issued in its progress report in order to avoid any activation of safeguard clauses. It is clear, however, that Bulgaria is a pro-European country, as the recent elections proved, and it is now up to Bulgaria's decision-makers to continue their efforts and to follow their words with concrete and credible actions.
I now turn to Romania, a country whose people have long been close to my mind and to my heart. What a pleasure it has been to be of small assistance to Romania in her move towards this wonderful accession moment. I congratulate most warmly my fellow rapporteur, and now the rapporteur, on his final report and on his previous work. It has also been a pleasure to work with him. This is a time of real celebration for all Romanians. Entry into the Union should trigger inward investment, which Romania badly needs. It will enhance workers' rights and, over time, bring prosperity within the grasp of all Romania's people: a true time of celebration.
It is a pleasure to have in the visitors' gallery today Theodora Bertzi, the Minister for Adoptions, Alina Mandroiu, from the High-Level Group for Romanian Children, and Minister Bogdan Panait, who is in charge of child protection. I urge colleagues concerned about child protection and adoptions in Romania to go straight upstairs and speak to these experts. They have all the files, all the information, and you will be agreeably surprised. You will find that child health and welfare has progressed dramatically since the early 1990s. Indeed, as the Prime Minister said in his letter, Romania has vigorously addressed this issue.
As the noted children's author J.K. Rowling said recently, 'When you look at how far Romania has come, it is hard not to concede that a minor miracle has been achieved'. Romania is a model for other countries hoping to reform. Romania was the state that acknowledged that there was a problem and set out to do something about it.
Colleagues, vote for all of Mr Moscovici's report, but reject the amendments. In the Foreign Affairs Committee we rejected not only those amendments but the offending clauses in the opinions of the Women's Rights and Civil Liberties Committees as well. Romania has changed. These amendments reflect the old days and not the reality.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, we are not entirely happy with these reports. All I will say at the moment is that our group has tabled two amendments to the Van Orden report, one on compliance with the Copenhagen criteria in respect of the protection of minorities and another on the nuclear power station at Kosloduj. It is not a matter of doubt that what is called flexibility on the closure of the nuclear power station goes against Article 30 of the accession treaty; even Commissioner Piebalgs, who is responsible for energy matters, is against the provisions of the treaty being nullified in this way.
It is at this point that the nuclear lobby creeps surreptitiously through the back door. Is the delay in the decommissioning of both blocks to be a test case for other agreements on nuclear plants' active life and the watering down of them? Kosloduj is one of the most unsafe and most dangerous plants in Europe. The decommissioning of Blocks 3 and 4 by the end of this year was and is a condition for accession; the Bulgarian Government must, in this regard, adhere to the treaties and Europe must not give the impression that Parliament is expressing opposition to treaties currently in force.
That would put Parliament in a difficult - indeed embarrassing - position vis-à-vis the Council and the Commission, and the impression that Member States would not be required, following their accession, to abide by agreements already made would be fatal to future accessions.
on behalf of the UEN Group. - (PL) Mr President, Bulgaria and Romania's accession to the Union on 1 January 2007 represents a success for all of us and hope for the future of our common Europe founded on Christian values. These values will facilitate integration and allow us to rejoice in coming together again.
In the same way as other former Communist countries were welcomed earlier, we will welcome these two countries among us despite the fact that their economies still lag behind the average for the rest of the Union. It should be remembered that as its name indicates, the European Union stands for something more than the former European Economic Community. The values at stake now are more than purely economic values. It is unfortunate, though, that these countries are not being accepted on the basis of equal rules for all. There is free movement of capital but no free movement of labour, and I fear the immediate aftermath of this imbalance after accession will be an unnecessary growth of Euroscepticism in those countries. On behalf of the Europe for the Nations Group, I warmly welcome Bulgaria and Romania to the Union.
on behalf of the IND/DEM Group. - Mr President, there is a certain inevitability about the debate today and the vote tomorrow; after all, the European Union wants to become a global power, so the argument goes that the bigger it is, the better, and that there is a nice, cosy consensus here in the Chamber.
Well, not us! In 2004, UKIP was the only British party to vote against the enlargement of the European Union, arguing that the free movement of goods and services is one thing, but to have the free movement of peoples between countries with vastly differing GDPs is nothing less than wholly irresponsible. We predicted a massive migration: condemned though we were at the time, we have been proved right; there are well over half a million in Britain that are registered for work, but nobody doubts that the true figure is much nearer one million.
And there is one hell of a cost to it. Already, we have 55 000 people claiming some form of State benefit. Unemployment in the UK has increased by over a quarter of a million in the last year. We have a huge over-supply in our unskilled labour market. Even the OECD said yesterday that EU enlargement had been at a very high cost to Britain.
And what is our solution to all of this? To admit two countries that are even poorer than those that joined two years ago, with the inevitability, in percentage terms, of an even bigger migration! I know everyone is in denial: we have had the Bulgarian Prime Minister here, the Romanian Prime Minister here; and they are all telling us that it will not happen, that there will not be a huge movement of peoples, but of course there will.
There is a much better way of doing this. We should have a proper, on-demand work permit scheme, especially for skilled workers. We have got nothing against the peoples of eastern Europe wanting to get on, but we simply cannot have an open-door immigration policy. The truth is, we cannot take the numbers. It does not make sense, and if we carry on down this road, I am afraid there is going to be bad blood and bad feeling in many towns and cities across the UK.
Then we have the extraordinary role that is being played here by the rapporteur for Bulgaria, one Geoffrey Van Orden. In Chelmsford he is a fierce Eurosceptic, our brave brigadier battling for Britain, the spirit of 1940, we can all sleep well in our beds! But it is not quite the same here in Brussels, is it Geoffrey? In Brussels, you are the Commission's man. You have done the Commission's bidding, you have done everything you can to get Bulgaria into the European Union, and it will lead to a mass migration. In fact, you resemble Alec Guinness in the film The Bridge on the River Kwai, doing completely the wrong thing for what you think is the right reason.
I just hope that everybody that voted Conservative in eastern England - especially those that are about to lose their jobs - knows what you and your party have done in this place.
(Applause from the IND/DEM Group)
(DE) Mr President, it is a recurrent excitement to experience in person the different ways in which one can argue and thereby come to different conclusions.
I, too, albeit for quite different reasons, count myself among the opponents of this enlargement, being firmly convinced that you, Commissioner, as well as the decision-makers who in fact set all this in motion many years ago without the necessary transparency and democratic legitimacy, are opting for the wrong strategy. The fact is that these over-hasty enlargement rounds will get us no nearer to a sustainable European Union or enable us to achieve the result about which we in this House talk ceaselessly and to which I - as a pro-European - continue to be committed.
Although we are told that the country from which I come is to be among the principal beneficiaries of the enlargements currently in progress, it has to be borne in mind that, over the last ten years, it has been only the top per cent of earners who have actually seen their incomes increase in real terms, while the top ten per cent have more or less been able to keep up and the whole of the middle class have been put to flight. That has a great deal to do with the fact that - in parallel with the process to which Mr Farage referred - the other thing going on is outsourcing, which prevents the creation, in our various countries, of the social foundations on which a proper social model for a strong Europe might actually be built.
I believe, Commissioner, that history will judge you - you and those with you who will make the wrong decision tomorrow.
(DE) Mr President, Madam President-in-Office of the Council, Commissioner, I would now, just a few weeks before Romania and Bulgaria join us, like to congratulate those two countries. They are welcome! This has to do with overcoming the division of Europe; it is a victory of democracy and the rule of law over dictatorship, the victory of the democratic Europe over the past century's men of violence, over Hitler and Stalin, over Zhivkov and Ceausescu. While it is in that context that we have to see it, the job must nevertheless be done in a properly craftsmanlike manner if it is to work.
That is why it is important to remember that there are such things as transitional rules on such things as, inter alia, the free movement of labour, involving the same process as was used in the other enlargement treaties. Transitional rules of this kind do not constitute discrimination against the countries in question; they are always to the benefit of both parties. That is the most normal thing in the world, and the safeguard clauses are an addition to them.
I am very grateful to the Commissioner for informing this House that these safeguard clauses will actually be applied in the areas stated, just as they already, in fact, are being applied in certain areas, such as milk and meat, and, should it become necessary in such areas as law and internal affairs or in the use to which funds are put, the safeguard clauses can - as the Commissioner said, be applied immediately. We will take him at his word. This, again, does not indicate mistrust of the two countries in question; on the contrary, it is a perfectly normal way of going about things.
It is for this reason that this House will implement the monitoring process that remains an option until three years after accession, and so I do not doubt that we will get it all together and form a strong European Union.
I would like to take this opportunity to remind the House that, following the accession of these two countries, the debate on the European Union's capacity for further enlargement will be of crucial importance. It is a debate that we need to take seriously if we are to be able to complete the political project of enabling the EU to take effective action.
Mr President, today we are discussing the last reports by this House on Bulgaria and Romania. Just three months before the celebration of the 50th anniversary of the Treaty of Rome, we are welcoming another two members into the family. We know that there are still some reforms to be completed, but I am convinced that both governments are determined to continue their efforts to satisfy the requirements described in these reports.
I would like to praise Mr Moscovici and Mr Van Orden for their outstanding work and thank them for the excellent cooperation we have had in respect of both reports over the last two and a half years. I would like to add that I am very happy with the choice of Meglena Kuneva as Bulgarian Commissioner, and with her portfolio, which covers a very important policy area.
Allow me to make a specific point on the minority law issue in Romania. It is very well known that this minority law today, almost two years on, is still pending between committees in the Romanian Parliament. I expect the Romanian Government to keep its promise and hope that the law will be adopted very soon.
In conclusion, I should like to welcome the people of Bulgaria and Romania to a place in which they have always belonged. Their accession marks the end of the artificial absence of our family and opens new horizons for the future.
(Applause)
author. - (FR) Mr President, I do not wish to adopt the view of those who are going to see the Romanian state from inside official cars with tinted windows. I am therefore going to read you a letter chosen at random from among those we have received from children in Romanian orphanages who have not been able to find Romanian adoptive parents and who will therefore remain in these orphanages because of a lack of resources. 'Why', write Marianne, aged nine and a half, and Catalin, aged six and a half, 'do our father and mother not come to look for us? We prefer to die than to go on waiting. What is more, we no longer want to eat, since there is no point.' I have half a dozen letters like that, which I shall not force you to listen to.
Why have I read this letter? I have done so because there are two points of view. I am among those - and, in this, I support Mr Moscovici's report - who say that a large majority is crucial if Romania and Bulgaria are to join the EU. Their membership is something needed as part of Europe's destiny, and to argue otherwise makes no sense. That being the case, let us wind down the tinted windows of our cars. In view of the restrictions that crop up regularly in this report and that, moreover, the rapporteur himself has set out, together with compromise amendments, I would call for this report to be supported, including Article 16, which suggests that the Committee on Civil Liberties, Justice and Home Affairs monitor developments in the situation concerning international adoption. I also call on my fellow Members to support Amendments 1 and 2, which remind Romania - and, to some extent, the EU too, Commissioner - of its obligations under the United Nations Charter and the Hague Convention.
In spite of the restrictions to which I referred and which are there because of the vigilance we are exercising and the aid we are offering - in a family, one helps brothers and sisters in difficulty - I am delighted to see these countries finally come back within the EU fold after 70 years of isolation, 70 years in which we have looked on and been sympathetic but in which we have done nothing. It is the Romanian people who have today won their freedom and their right to join us.
Mr President, first I should like to say that my group and I are in favour of the accession of Romania and Bulgaria. However, I should like to focus on the specific problem of the situation of minorities, especially the Macedonian minority in Bulgaria.
At this moment there is a political party, OMO Ilinden Pirin, that has not been legalised by the Bulgarian state because several difficulties have hampered the process of legalisation. We think that the opportunity to be represented and to organise political parties and associations is one of the main aspects of fulfilling democracy. Respect for minorities is one of the main issues as regards fulfilling the Copenhagen criteria. We have to put it forward, and we have to pay attention to this, not because we are against Bulgaria, but that is our point of view all around Europe in all the Member States and all the states with accession to Europe and all around the countries, because the rights of minorities have to be upheld according to these criteria.
(PL) Mr President, Bulgaria still has a great deal of difficult work to do. These areas include tackling corruption, organised crime and people trafficking, strengthening the role of the Ombudsman, improving conditions in children's homes and institutions for the disabled, recognising the rights of national minorities and creating a better climate for foreign investment.
It is important to recognise, however, the enormous effort that has been put in to meet the European Union's requirements concerning the economy, legislation and social standards. None of these positive changes would ever have come about without the powerful incentive provided by the prospect of EU membership. This allowed the implementation of difficult and often unpopular reforms that were nonetheless in the interest of Bulgarian society and of the Europe as a whole.
I am convinced that Bulgaria will not rest on its laurels after 1 January and that it will redouble its efforts to pursue its internal transformation, taking full advantage of the historic opportunity presented by its membership of the European Union.
I would like to bid our Bulgarian brothers and sisters a warm welcome to the European Union.
(HU) Mr President, I myself am a committed believer in and supporter of Romania's accession. Many people have different views, however, partly because Romanian undertakings were not always in harmony with their fulfilment.
Allow me to give two examples. Despite its undertakings, Romania continues to have no minority law. It is also cause for concern that at the hearings of Leonard Orban, the future Commissioner-designate for Multiculturalism spoke specifically of Romania's multilingualism, while at the same time, two faculty members were dismissed from the University of Cluj/Kolozsvár, because they wished to honour the university's own commitments, that is, they put up Hungarian language signs in the buildings.
I do not wish that those who do not trust that the undertakings will be fulfilled should turn out to be right. In addition to undertakings at the European level, we also need enforcement at the European level. In order to become an EU Member State in the full sense, Romania must show respect, respect for the rights of the 1.5 million Hungarian minority and for their cultural and administrative autonomy, since problems have to be resolved at their origins.
Autonomy is needed in the life of the University of Cluj/Kolozsvár and in that of the Hungarian community as well, as the examples of South Tirol and Catalonia also demonstrate. Moreover, I believe that Romania will honour the trust placed in it by our vote, and that its accession will open a new chapter in the history of both the European Union and Romania.
(EL) Mr President, I too should like to take my turn in welcoming the huge efforts made by Bulgaria and Romania to be ready to accede to the European Union on 1 January 2007. We welcome these two countries into the European Union.
I wish, however, to highlight a particularly important institutional and political problem for the European Parliament: in paragraph 20 of the report on Bulgaria, the Council is called upon to view with flexibility and to make provision for a delay of about eight months to Bulgaria's obligation to close units 3 and 4 at the Kozloduy nuclear power station. I wish to remind the House that in Article 30 of the Accession Act, which was ratified by the Member States and their national parliaments, express reference is made to Bulgaria's obligation to close the units by 31.12.2006.
I wish to welcome in particular the statement by the Bulgarian Minister of Foreign Affairs, in which he truly undertakes to honour this obligation. The problem is in the European Parliament. The European Parliament is not respecting the democratic constitutional order of the Member States and decisions by the national parliaments. That is why I and my honourable friend Daniel Cohn-Bendit together tabled an amendment changing paragraph 20 of the report on Bulgaria.
(DE) Mr President, I had the opportunity, as Vice-Chairman of the Committee on Budgetary Control, to lead a delegation to Romania, the object of which was to find out more about the use to which European funds are put. Like the rest of the delegation, I got the impression that Romania is trying very hard to use the money it gets from the EU to the benefit of all of us. Work is being done on dealing with corruption, they are cooperating in matters relating to the justice system and with OLAF too. It is particularly heartening to see how European funds are being used to really reduce the suffering of many children, and that is splendid evidence of how well European funds can be used.
Problems arise only when - as sometimes happens - a country such as this one is deluged with too much money. That is, of course, a problem for the Commission, and this is where we need to remind ourselves that we should be willing - as Mr Brok mentioned earlier - to actually make use of the safeguard clauses that we introduced for the sake of a well-ordered accession process. I believe that Romania in particular, but Bulgaria as well, are - so far as we can judge - on the right track, and we should do our best to accompany them along it.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, thank you for this multi-faceted debate on Bulgaria's and Romania's accession to the European Union. It has been a long and demanding process for these countries, but, as has been said in many speeches here, and Commissioner Rehn also recognised Parliament's contribution in this matter, it is very important and significant that the institutions of the European Union have given these countries massive support during the accession process.
The reform process and the fulfilment of obligations resulting from EU membership are to continue in Romania and Bulgaria. It has become evident that, because this will be a long and demanding task, there is always the danger that the reform process will flag from time to time. That is why it is important that the support given by the institutions of the European Union, including Parliament, to these countries and the support for their programme of reforms continues. At the same time, we have to ensure that the Council is also committed to the notion that if there is a need to invoke the safeguard clauses, we will not hesitate to do so.
I would like to take this opportunity to thank Parliament for adopting a selection procedure for Members of the Commission from the new Member States which makes it possible for them to be in their jobs from 1 January, as they ought to be under the Accession Treaty. The Council thinks that it is important that the Commission, as a college, is fully competent and functional from the first morning of enlargement.
(Applause)
Member of the Commission. Mr President, I should like to thank Members for this very constructive and substantive debate. It is a very honourable way to welcome Bulgaria and Romania to the European Union in the spirit of evolving European democracy.
I want to use this last opportunity, at least this year, to discuss one or two issues, in particular concerning the Hungarian minority in Romania. We attach great importance to the protection of minorities, multiculturalism and multilingualism, which are core principles of the European Union. Over the years, the situation of the Hungarian minority in Romania has improved. There is always room for further improvement as regards the treatment of minorities and this applies to the current and future Member States. For instance, in Romania, we would welcome further progress concerning inter-ethnic relations within the police, among other things.
Some speakers raised the issue of the future of our enlargement policy. We will debate this at the December part-session. I just wish to point out to you that in its report of 8 November 2006, the Commission called for a new consensus on the EU's enlargement policy that would combine both the historic mission of extending the area of peace, freedom and democracy on our continent and, at the same time, ensuring our capacity to gradually integrate new members.
In my view, it is necessary that we start to intensify our work for institutional reform. That is necessary for the functioning capacity of the current European Union and, at the same time, it will also prepare the enlarged Union in time for further steps in enlargement.
The Commission's view is that a new institutional settlement should be reached before the next candidate country joins the European Union. That means we trust that, as the European Council outlined in June, the four Presidencies over the next two years - the German, Portuguese and Slovenian Presidencies, and the French Presidency in the second half of 2008 - along with our Member States, with the support of Parliament and the Commission, will be able to achieve a new interinstitutional settlement. It is a simple fact of timing that the year 2008 comes before the end of the decade when the 28th Member State, which is likely to be Croatia, could be ready to join our Union, if it is able to reform its judiciary, economy and meet all the other conditions with full determination and concrete results.
I very warmly welcome the debate that is to take place in December on our enlargement strategy and integration capacity.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Written statements (Rule 142)
(HU) If we had to sum up in one sentence the Phare report by the European Court of Auditors, it would go something like this: the 806 million euro allocated to Romania from the available funding was largely a waste of money.
The results of the inspection by the Court of Auditors show that the projects were carried out, but the majority of them operate in a way that differs from the intended purposes, and in the majority of the projects audited, sustainability is simply not possible.
The 'technical errors' and 'shortcomings' listed in the report are unfortunately the source of no small irritation on the part of European investors. The contracts are systematically misinterpreted by the Romanian parties, and therefore they make it impossible for EU investments to be completed on time and the expenses accounted for. Delays in implementing the projects give rise to overtime and overtime costs, which the Romanian party is not prepared to pay for. Meanwhile, the authorities are continually changing their decisions and the regulatory background, as well as the way these are interpreted.
I wonder who bears responsibility for the Romanian state having spent the money, but not in the way and for the purposes for which it was received?
In recent days, Hungarian language signs put up on the walls of the trilingual Babes-Bolyai University were taken down by the administration, and roughly broken up in front of the students.
I would like to know why, only days before Romania joins the European Union, one may not put up a 'No Smoking' sign in Hungarian?
It is my hope that one of the first acts of the Romanian Commissioner will be to call upon his country's authorities to restore linguistic freedom as soon as possible, as an indication to his commitment to the EU.
(HU) Mr President, colleagues, Romania's accession to the European Union can be considered a historically significant step forward, which brings fundamental changes that will have a beneficial effect on the country's population as well as on the development of the European Union. In recent years Romania underwent very rapid development in both the economic and judicial spheres.
I believe, however, that the struggle against corruption and organised crime still exhibits serious delays: therefore tangible results are needed in the matter of human trafficking and in particular the trafficking of women.
The European Union today is not only an economic but also a social, political and cultural community, where the protection of fundamental human rights must receive explicit emphasis, as must the struggle against every form of intolerance, racism and discrimination. Romania should devote attention more decisively to protecting the Roma and the Hungarian communities.
It is important to improve living conditions for the Roma minority, and to enable them to have access to jobs and appropriate resources. I believe that only a policy of zero tolerance can be followed with regard to racism against the Roma, while greater efforts are needed in the area of equal access to high quality education and health care.
Protection of the Hungarian minority can be ensured only through measures harmonised with the principles of subsidiarity and self-government. It would be important for Hungarian students in higher education to receive full financial support.
I welcome Romania's imminent accession to the European Union, and thereby the improvement of the situation of Hungarians living in that country. We cannot allow that in the course of accession, economic interests should win out over human rights.